UNITED STATES DISTRICT COURT

=

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK | USDC sony

wee ee ee ee ee ne nn ee ee X DOCUMENT

OWEN HARTY, Individually, ELECTRONICALLY FILED
Plaintiff, DOC #:_ yp

V. ORDER DATE FILED: {3 [ { $/20/ 2

WEST POINT REALTY, INC., a New York 19 CV 8800 (VB)

Corporation,
Defendant.

On September 23, 2019, plaintiff Owen Harty commenced the instant action against
defendant West Point Realty, Inc. (Doc. #1).

On October 10, 2019, plaintiff docketed a proof of service, indicating service on
defendant on September 30, 2019. (Doc. #6). Defendant had until October 21, 2019, to respond

to the complaint.

On November 1, 2019, the Court issued an Order directing plaintiff to seek a certificate
of default as to defendant by November 15, 2019, and thereafter move for default judgment by
November 29, 2019, provided defendant remained in default. (Doc. #7). The November 1 Order
warned plaintiff in bold and underlined font that failure to satisfy either deadline may result in
dismissal of this case without prejudice for failure to prosecute or failure to comply with court
orders, (Id.).

On November 6, 2019, Joshua Levin-Epstein and Jason Mizrahi filed notices of
appearance on behalf of defendant. (Docs. ##8, 9).

To date, plaintiff has not sought a Clerk’s certificate of default as to defendant, and
defendant has not answered, moved, or otherwise responded to the complaint.

Accordingly, by December 26, 2019, plaintiff shall notify the Court of the status of this
case. Failure to do so will result in dismissal of this case without prejudice for failure to
prosecute or failure to comply with court orders. Fed. R. Civ. P. 41(b).

Dated: December 17, 2019
White Plains, NY

SO ORDERED:

Vd file

Vincent L. Briccetti
United States District Judge
